                           Case 3:18-cv-00079-ARS Document 33 Filed 09/30/19 Page 1 of 1



Local AO 450 (rev. 5/10)




                                              United States District Court
                                                       District of North Dakota

   Melissa Almer,

                           Plaintiff,
                                                                             JUDGMENT IN A CIVIL CASE
               vs.

   Standard Insurance Company,                                               Case No.       3:19-cv-79

                           Defendant.




              Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury has rendered its
              verdict.

              Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or heard and a decision has
              been rendered.

      ✔ Decision on Motion. This action came before the Court on motion. The issues have been considered and a decision rendered.
              Stipulation. This action came before the court on motion of the parties. The issues have been resolved.

              Dismissal. This action was voluntarily dismissed by Plaintiff pursuant to Fed. R. Civ. P. 41(a)(1)(ii).

IT IS ORDERED AND ADJUDGED:
Melissa Almer’s motion for summary judgment, including her request for attorneys’ fees, (Doc. 22), is
DENIED and that Standard Insurance Company’s motion for summary judgment, (Doc. 24), is GRANTED.




      September 30, 2019
Date: __________________                                                      ROBERT J. ANSLEY, CLERK OF COURT
                                                                                 /s/ Pamela Bloomquist-Burman, Deputy Clerk
                                                                             by:________________________________
